Title: John Quincy Adams to John Thaxter, 19 September 1781
From: Adams, John Quincy
To: Thaxter, John


     
      Sir
      St: Petersbourg September 8/19 1781
     
     We arriv’d here the 16th of August old stile, (which is universally used yet, all over this Country;) having left Berlin, the 2d. of the same month, new stile, and rode the whole way, day and night, stopping only at the principal towns which lay in our way, viz: at Dantzic, three days, at Konigsberg, one, at Memel, one night, at Riga, four days, and at Narva, two: between these places, which are distant from one another, from one to four hundred English Miles there is hardly a Village to be seen. The whole route from Berlin here may be call’d a barren desart; and except a few places in Pomerania, Courland and Livonia, the road is pretty much like that between Bayonne and Bordeaux. When we left Prussia we entered into the province of Courland, which belongs to Poland, here all the Farmers are in the greatest slavery imaginable, their masters having the right of life and death over them, which they have not in Russia, tho’ the common people are all Slaves.
     The city of Petersbourg is the finest I ever saw, it is by far superior to Paris, both for the breadth of its streets, and the elegance of the private buildings, which are for the most part made of brick, and plastered over in imitation of Stone; but the police of the city is very bad, for almost every night, we hear of some robbery or murder committed.
     As to the climate, the season is not yet far enough advanced for us to be able to form a judgement about it, but as yet, we don’t find that it is colder here than it is in our country at this time; they have but little Sun here in the winter, for on the shortest day of the year it is but five hours and a half above the horizon, and on the longest it is eighteen and a half.
     The common people here wear almost universally long beards, that is, the men; and in the summer cloth gowns which come down to their knees, and in the winter sheep skin ones, and most commonly boots. The people of fashion wear cloth clothes winter and summer, but in the winter when they go out, they put on furs, and boots lined with flannel, which they slip off as soon as they go into a house.
     
      I am Sir, your most obedient and most humble Servant.
     
    